Citation Nr: 1814790	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-18 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a left wrist disability.  

3.  Entitlement to service connection for traumatic brain injury (TBI) with headaches and cognitive problems.  

4.  Entitlement to service connection for a gastrointestinal disorder with irritable bowel syndrome, constipation, and diarrhea, to include as secondary to service-connected generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an evaluation higher than 70 percent for generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Rudy Melson, Agent


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to June 2005. 

This case is before the Board of Veterans' Appeals (Board) from February 2011, May 2011, and July 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Board remanded the case for additional development.  

The Board notes that the Veteran was previously represented by a private attorney.  In an October 2016 letter, the Veteran was notified that the Board had received his claims file and formally placed the appeal on the docket.  This letter also advised the Veteran that he had 90 days from the date of the October 2016 letter or until the Board issued a decision in the appeal (whichever came first) to request a change in representation or submit additional argument or evidence.  Although the Veteran submitted his form appointing a new representative more than 90 days after the October 2016 letter, the Board nevertheless recognizes the Rudy Melson, Agent, as representative.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a neck disability, a left wrist disability, TBI, a gastrointestinal disability, and PTSD, to include as a result of a motor vehicle accident (MVA) during service, an assault by civilians during service, and/or as secondary to service-connected disability.  

With respect to a neck disability, the April 2011 VA examination report reflects that the Veteran was in an MVA during service in 2004, but the examiner reported that there was no clear pathology for the Veteran's current neck pain.  The Board notes that although the opinion notes no post-service complaints of neck pain, other than in a June 2010 record, private treatment records in February 2011 reflect cervicalgia in August 2010.  In addition, evidence associated with the claims file since the April 2011 VA examination includes VA treatment records in July 2012 noting neck pain and myalgia in February 2012.  Additionally, Social Security Administration (SSA) records reflect chronic neck pain in September 2013, and medically determinable impairments were reported to include severe spine disorders.  As such, the April 2011 VA examination report is not completely adequate.  Thus, the Veteran should be afforded a new VA examination with respect to the nature and etiology of a cervical spine disorder.  

As to a left wrist disability, the April 2011 VA examination report notes instability and pain in the left wrist.  Although the examiner reported that there was no clear pathology for left wrist pain, noting that the claims file did not reflect complaints of wrist pain, VA treatment records in September 2013 include a March 2006 record noting left wrist pain after a motor vehicle accident in 2004.  As such, the April 2011 VA examination report is not completely adequate.  Thus, a new VA examination is warranted with respect to the nature and etiology of a left wrist disability.  

With respect to the issue of service connection for TBI, as reflected in an April 2011 submission, the Veteran maintains that he sustained a TBI as a result of an assault during service when he was knocked unconscious, and/or as a result of the MVA in 2004 noted above, adding that he has had headaches and cognitive problems ever since.  Service treatment records (STRs) reflect complaints of headache, to include in June 2000, and in addition to the MVA, a December 2003 dental record states that the Veteran had been in a fight in November 2003 and numerous facial abrasions were noted.  Although the November 2011 VA examiner concluded that there was no evidence to support a service-related TBI, and no cognitive impairment is indicated in the report of examination, the opinion does not address VA treatment records in June 2011 in which a VA psychologist stated in October 2010 that the Veteran's had cognitive symptoms most likely related to his service-connected psychiatric disability.  As such, the November 2011 VA examination report is not completely adequate.  Thus, a new VA examination is warranted.  

As reflected in a May 2010 submission, the Veteran seeks service connection for a gastrointestinal disorder, to include as secondary to required medications for his service-connected psychiatric disorder.  He stated that he has constipation and diarrhea on a regular basis.  The Veteran has not yet been afforded a VA examination in connection with a gastrointestinal disorder.  VA must provide such an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Based on the foregoing evidence, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded an initial VA examination with respect to the nature and etiology of a gastrointestinal disorder.  

In addition, the Veteran seeks service connection for PTSD, to include as secondary to his service-connected generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse.  Although the April 2016 supplemental statement of the case (SSOC) notes no current diagnosis of PTSD, private records in June 2015 reflect an Axis I diagnosis of PTSD.  As such, a new VA examination and medical opinion is warranted.  Additionally, although the Veteran is already service connected for a psychiatric disorder, the PTSD issue is still for consideration.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

In addition, the Veteran seeks a rating in excess of 70 percent for service-connected generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse.  The Board notes that translated documents added to the claims file in November 2017 include a February 2016 Medical Certification for Visa Extension in Thailand.  The records reflect a determination that the Veteran was not fit to travel due to psychiatric symptoms.  As this suggests a worsening of the Veteran's service-connected psychiatric disorder, a remand for a new examination warranted to assess the current extent and severity of his service-connected psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim for generalized anxiety disorder, and will also be remanded.  

The Board notes that the procedures for scheduling examinations in foreign countries should be followed.

Accordingly, the case is REMANDED for the following actions:

1.  For the following examination requests, follow the procedures for scheduling examinations in foreign countries as necessary.

2.  Schedule the Veteran for a VA neck examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

Identify whether the Veteran has a current cervical spine disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a neck or cervical spine disability is related to his active service, to include the MVA.

A rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA left wrist examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

Identify whether the Veteran has a current left wrist disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left wrist disability is related to his active service, to include the MVA.

A rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA TBI examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

Identify whether the Veteran meets the criteria for a TBI.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has TBI or head injury residuals, to include cognitive impairment and headaches, is (i) related to his active service, to include the MVA, or (ii) whether cognitive impairment and headaches are caused or aggravated by service-connected generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse.  

In rendering the opinion, the examiner should address the evidence, to include VA treatment records in June 2011 including an October 2010 record noting that the Veteran cognitive symptoms were most likely related to his service-connected psychiatric disorder.  

A rationale for all opinions expressed should be provided.

5.  Schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disability is related to his active service, or is caused by or aggravated by service connected generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse, to include required medications.  

A rationale for all opinions expressed should be provided.  

6.  Also, schedule the Veteran for a VA examination to assess the nature and severity of the service-connected generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse.  

Additionally, it should be determined whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, it should be explained why this is so.

If yes, an opinion should also be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is (i) related to stressor from service or (ii) cause or aggravated by service-connected generalized anxiety disorder with social paranoia, episodic depression, sleep disturbance, and polysubstance abuse.  

A rationale for all opinions expressed should be provided.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

